  Case 1:15-cr-00036-DSC Document 132 Filed 11/06/19 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA         )
                                 )
           V.                    )    Criminal No. 15-36E
                                 )
ELIZABETH MCMAHAN                )

                          ORDER OF COURT
                     6th
      AND NOW, this ______ day of November, 2019, upon

consideration of the foregoing Motion to Travel, it is hereby

ORDERED, ADJUDGED AND DECREED that said motion be and the

same hereby is, GRANTED.

      IT IS FURTHER ORDERED that the defendant, Elizabeth

McMahan, is permitted to travel leaving the Western District

of Pennsylvania to Richmond, Virginia on November 15, 2019

and returning back to the Western District of Pennsylvania on

November 19, 2019.

      All other conditions of release remain in full force and

effect.


                              s/ David S. Cercone
                            David S. Cercone
                            United States District Judge

cc:   Counsel of Record
